Title: Abigail Adams to Thomas Jefferson with a Memorandum of Purchases, 10 July 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London july 10th 1787
          Dear sir
        
        When I wrote you last I did not know that petit had taken places in the Stage & paid for them. this being the case I have represented it to your little daughter & endeavourd to prevail with her to consent to going at the time appointed; She says if I must go I will, but I cannot help crying, so pray dont ask me too. I should have taken great pleasure in presenting her to you here, as you would then have seen her with her most engageing countana[nce.] some lines of an old song frequently occur to me as different objects affect her.
        
          What she thinks in her Heart
          You may read in her Eyes
          For knowing no art
          She needs no disguise
        
        I never saw so intelligent a countanance in a child before, and the pleasure she has given me is an ample compensation for any little services I have been able to render her. I can easily conceive the earnest desire you must have to embrace so lovely a child after so long a Seperation from her. that motive, & my own intention of setting out next week upon a journey into the County of Devonshire, has prevaild with me to consent to parting with her so soon, but most reluctantly I assure you. her temper, her dispositition, her Sensibility are all formed to delight, yet perhaps at your first interview you may find a little roughness but it all subsides in a very little time, and she is soon attached by kindness. I inclose a memorandum of the articles purchased [I have be]en a little particular, that you might know how I [. . .]d of the money. if at any time I can be of service in this [wa]y [i]t will give me pleasure. I have desired petit to Buy me 12 Ells of black lace at 8 Livres pr Ell & 1 dozen of white & one of coulourd Gloves. you will be so good as to place them to my account & Col Smith will take them when he returns.
        As to politicks, to avoid touching so dissagreeable a subject, I send you the Boston News papers received by the last vessels.
        Mrs Paridise has just left me and desires to be rememberd to you. She is just upon the eve of departure for Virginia. Whether he can be prevaild upon to go on Board altho their passage is taken, & every thing in readiness, is very uncertain. She is determined at all Hazards, he most assuredly will get a seat in Kings Bench if he stays behind. his affairs are daily worse & worse. mr Adams will write you— he has not a portrait that he likes to send you. mr Trumble talks of taking one. if he Succeeds better than his Brethren, mr Adams will ask your acceptance of it. you will be so good as to let me hear from my dear little Girl by the first post after her arrival. my Love to her Sister whom I congratulate upon Such an acquisition.
        I have not been able to find Mrs Kinlock yet, but hope two, if I Should not, mr Heyward is going to carolina in a few days and I will send the package by him. all your other Letters were deliverd as directed.
        With Sentiments of the highest Esteem I am dear Sir Your Humble Servant
        A Adams
        I have received of Petit Six Louis d’ors [. . . .] What the exchange is, but the remainder you w[ill?] [. . .] as to let him purchase, me some lace & Gloves with the remainder.
       
        EnclosureMemorandum of articles by mrs Adams for miss Jefferson & Maid
        
          
            
            £
            s
            d
          
          
            paid for bringing the Trunks from Tower Hill
            
            5.
            6.
          
          
            four fine Irish Holland frocks
            3.
            10.
            
          
          
            5 yd white Dimity for Skirts
            
            15
            
          
          
            4 yd checkd Muslin for a frock
            1.
            10
            
          
          
            3 yd lace Edging to trim it
            
            6.
            6
          
          
            To making the frock
            
            5.
            
          
          
            3 yd flannel for under Coats
            
            7.
            6
          
          
            A Brown Bever Hat & feathers
            
            13.
            
          
          
            2 pr leather Gloves
            
            2.
            4
          

          
            5 yd diaper for arm Cloths
            
            5.
            10
          
          
            6 pr cotton Stockings
            
            13.
            6
          
          
            3 yd blew sash Ribbon
            
            3.
            
          
          
            To diaper for pockets linning tape cloth for night caps &c
            
            5
            6
          
          
            To a comb & case, comb Brush, tooth Brush
            
            1.
            6
          

 
 
 
 

          
            For the Maid Servant
          
          
            12 yds calico for 2 short Gowns & coats
            1.
            5.
            6
          
          
            4 yd half Irish linen for Aprons
            
            7
            4
          
          
            3 pr Stockings
            
            6.
            
          
          
            2 yd linning
            
            2.
            
          
          
            1 Shawl handkerchief
            
            4
            6
          
          
            paid for washing
            
            6
            8
          
          
            Sterling
            10
            15.
            8
          
          
            11. 16. 2 should be
          
        
        Received Six Louis d’ors, of petit.
        A Adams
      